 1                                                                     Hon. Christopher M. Alston
                                                                Hearing: February 1, 2019, 9:30 a.m.
 2                                                                      Response: January 25, 2019
 3
 4                               UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5
 6      In re:                                         Case No. 16-11767-CMA
                                                       Chapter 11
 7      NORTHWEST TERRITORIAL MINT,
 8      LLC                                            DECLARATION OF BILL ATALLA IN
                                                       RESPONSE TO APPLICATIONS FOR
 9                           Debtor                    COMPENSATION
10               Bill Atalla hereby declares under penalty of perjury as follows:
11               1. At the hearing on December 7, 2018, the question of the remaining physical
12     inventory of NTWM (the so-called "store inventory") came up, and the Court asked the
13     trustee and counsel to comment on it.
14               2. I am the former CEO of NTWM, hired by trustee Calvert. I have made a
15     proposal to purchase the intellectual property assets of NTWM, which includes an offer
16     to take the store inventory on consignment for a 1/3rd commission. The original offer
17     was made on January 15, 2019. The offer for a consignment agreement was added later,
18     and transmitted to counsel for the trustee at approximately 2:37 PM on January 18, 2019.
19     These offers are attached as Exhibit A and B.
20               3. I first attempted to engage in discussions with the trustee about purchasing the
21     intellectual property assets in December 2018. I inquired of the trustee about the status
22     of NTWM Amazon account and the military exchange accounts, and the revenues
23     flowing from those websites. I asked why Sierra Mint (the company started by former
24     Mint president Paul Wagner) had NTWM products on its website. Instead of a response,
25     as a condition of further negotiations, I was given a proposed non-disclosure agreement
26                                                                            DONALD A BAILEY
                                                                              720 Olive Way, #1000
27                                                                               Seattle WA 98101
                                                                                   206 682 4802
28     DECLARATION of BILL ATALLA - 1                                         donald.bailey@shaferbailey.com




     Case 16-11767-CMA         Doc 2000     Filed 01/24/19   Ent. 01/24/19 12:07:45      Pg. 1 of 6
 1     that was overbroad and unacceptable. It would have, for instance, prevented me from
 2     submitting this declaration.
 3            4. To date, neither the trustee nor counsel has responded to my offer.
 4            5. In their supplemental submissions in support of their applications for
 5     compensation, made at approximately 7 PM on January 18, 2019, the trustee, apparently
 6     for the first time, mentions a proposed consignment agreement with Sierra Mint. See the
 7     Calvert declaration, Docket 1982 at page 3 paragraph 5 and page 7 paragraph 12:
 8            As discussed above, I have engaged in discussions with Sierra Mint
              regarding the consignment of what we call the “store inventory”. I intend
 9            to file a motion to approve that proposed consignment agreement with the
              Court. There has been a draft of the consignment agreement
10            communicated by Mr. Wagner that I have considered and that I have
              requested that my counsel review.
11
12            6. The "consignment agreement" itself is attached as Exhibit I to the Gearin
13     declaration, Docket 1980-1 at page 35. It purports to be dated July 5, 2018. It lacks the
14     one critical term of any consignment agreement, namely the percentage commission to
15     the consignee. Mr. Gearan's declaration, Docket 1980 at page 7, paragraph 20, states that
16     the proposal was made in August 2018, and that the trustee remains engaged in
17     discussions with Sierra Mint.
18            7. However, there is scant evidence of this in the time records of either the trustee
19     or counsel. There is no reference to any discussions of consignment in the trustee's time
20     records. The closest reference is an August 8, 2018 discussion between the trustee and
21     Paul Wagner regarding the "remaining silver". Docket 1982-2 at B-22. Nor is there any
22     time entry relating to discussions with Mr. Wagner and Sierra Mint regarding a
23     consignment agreement or the store inventory in any of the time records submitted by
24     K&L Gates, Docket 1980, Exhibit A.
25            8. On the contrary, the trustee has previously advised the court that Mr. Wagner
26                                                                          DONALD A BAILEY
                                                                            720 Olive Way, #1000
27                                                                             Seattle WA 98101
                                                                                 206 682 4802
28     DECLARATION of BILL ATALLA - 2                                        donald.bailey@shaferbailey.com




     Case 16-11767-CMA       Doc 2000    Filed 01/24/19    Ent. 01/24/19 12:07:45       Pg. 2 of 6
 1     is not interested in taking any of the existing inventory of NTWM. At the hearing on
 2     May 4, 2018, the trustee reported to the court that Mr. Wagner had no interest in selling
 3     or taking on any of NTWM assets. Indeed, the memorandum from Mr. Wagner to the
 4     trustee, attached as Exhibit C to the trustee's November 14, 2018 declaration (Docket
 5     1915), expressly disavows any interest in selling NTWM's existing inventory.
 6            9. At the same time, there are certain facts which appear to indicate that Sierra
 7     Mint has been profiting from NTWM assets over the past year. The NTWM Amazon
 8     seller account now lists its customer service number as 775-442-4254, which is the phone
 9     number of Sierra Mint. There is an absolutely striking identity between items listed on
10     the Sierra Mint product page and NTWM products. I do not see where any revenues
11     derived from the Amazon or military exchange websites has been recorded in the
12     trustee's operating reports over the past year.
13            10. All this leads me to conclude that the trustee has turned a blind eye to Sierra
14     Mint's exploitation of NTWM's intellectual property and web traffic, and has now
15     propounded this consignment agreement as a way of covering his tracks, enabling him
16     to claim that Sierra Mint's conduct was part of the deal all along.
17            11. I do not believe that Paul Wagner and Sierra Mint will be reliable consignees
18     of NTWM's remaining inventory, not least because they appear to have already diverted
19     NTWM's web traffic to their own benefit, without any accounting.
20            Dated: 1/23         , 2019
21
22                                                /s/ BillAtalla
23
24
25
26                                                                           DONALD A BAILEY
                                                                             720 Olive Way, #1000
27                                                                              Seattle WA 98101
                                                                                  206 682 4802
28     DECLARATION of BILL ATALLA - 3                                        donald.bailey@shaferbailey.com




     Case 16-11767-CMA       Doc 2000      Filed 01/24/19   Ent. 01/24/19 12:07:45      Pg. 3 of 6
                                 DONALD A. BAILEY
                                          Attorney at Law
  Exhibit A                        1601 Fifth Avenue, Suite 610
                                    Seattle, Washington 98101
                                                                           Telephone: (206) 682 4802
                                                                              Mobile: (206) 910 2384
                                                                     Donald.Bailey@shaferbailey.com

                                      January 15, 2019

Mark Calvert
Cascade Capital Group
1501 4th Avenue, suite 2840
Seattle WA 98101

                              Re: Northwest Territorial Mint
                              W.D. WA Bankr. 16-11767-CMA

Dear Mark:

This is an offer by Bill Atalla to purchase the intellectual property assets (listed below)
of Northwest Territorial Mint (“NWTM”) for the sum of $10,000.00 payable to the
bankruptcy estate, plus a dividend to the unsecured creditors of NWTM, described
below.

The intellectual property assets which are the subject of this offer (the “IP Assets”) are
as follows:

          1. NWTM customer list (domestic and import),

          2. All NWTM trademarks and copyrights,

          3. The NWTM name and brand,

          4. All NWTM art and design files,

          5. The NWTM Amazon website,

          6. The nwtmint.com domain and all other NWTM derivative websites (which
          we understand to number 19),

          7. Any Chinese dies that can be used with permission from the customer,

          8. All rights to Military Exchanges which sell NWTM products, and




Case 16-11767-CMA        Doc 2000     Filed 01/24/19        Ent. 01/24/19 12:07:45     Pg. 4 of 6
Mark Calvert
January 15, 2019
page - 2

          9. Any other intellectual property rights owned by the bankruptcy estate
          related to the foregoing.

Bill Atalla intends to create a new operating company to own and use the IP Assets. In
addition to the $10,000 cash payment to the bankruptcy estate, Mr Atalla will cause the
new operating company to pay to the unsecured creditors of the NTWM bankruptcy
estate, pro rata based on the amounts of their allowed claims, 10% of the annual net
sales of the new operating company for the three years following purchase of the IP
Assets. Net sales will be measured by gross sales less costs of goods sold.

The sale would be subject to Bankruptcy Court approval, but would otherwise be “as is,
where is”, without warranty of title, merchantability or fitness for a particular purpose.
Bill Atalla recognizes that you, as trustee, can only sell the rights the bankruptcy estate
holds. In making this offer, Bill has done his own investigation of the IP Assets, and is
not relying on any representation made by you or any other representative of the estate.

You have previously indicated, in court filings and elsewhere, that these assets have
minimal or no value to the bankruptcy estate, and would otherwise be abandoned on
the closing of the bankruptcy case. Therefore, Bill believes this offer provides a benefit
to the estate with no corresponding risk or exposure to the estate.

We look forward to putting this deal together expeditiously.


                                                 Very truly yours,




                                                 Donald A Bailey


cc: Michael Gearin
   David Neu
   Mark Northrup




Case 16-11767-CMA       Doc 2000     Filed 01/24/19    Ent. 01/24/19 12:07:45    Pg. 5 of 6
                                 DONALD A. BAILEY
                                          Attorney at Law
                                   1601 Fifth Avenue, Suite 610
                                    Seattle, Washington 98101
                                                                           Telephone: (206) 682 4802
                                                                              Mobile: (206) 910 2384
                                                                     Donald.Bailey@shaferbailey.com
  Exhibit B
                                      January 18, 2019

Mark Calvert
Cascade Capital Group
1501 4th Avenue, suite 2840
Seattle WA 98101

                              Re: Northwest Territorial Mint
                              W.D. WA Bankr. 16-11767-CMA

                                      Enhanced Offer

Dear Mark:

This is a revision of the offer I transmitted to you on January 15 on behalf of Bill Atalla.

In addition to purchasing the IP Assets on the terms described in my January 15 letter,
the new company to be created by Mr Atalla will take the existing “store inventory” on
consignment, and sell it on behalf of the bankruptcy estate. The consignment
commission would be one-third of net sales, defined as gross sales less costs of shipping
and handling and any associated sales taxes. The remaining two-thirds of the sales
revenues would be disbursed to you on behalf of the bankruptcy estate, or to
whomever you or the Bankruptcy Court directs.

It is Bill Atalla’s hope that this enhancement of his offer would allow the NWTM estate
to be closed up expeditiously.

                                                      Very truly yours,




                                                      Donald A Bailey

cc: Michael Gearin
   David Neu
   Mark Northrup




Case 16-11767-CMA        Doc 2000     Filed 01/24/19        Ent. 01/24/19 12:07:45     Pg. 6 of 6
